 Case: 4:18-cv-01570-JAR Doc. #: 88 Filed: 06/29/20 Page: 1 of 2 PageID #: 2958




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


CHRISTOPHER ROBERTSON,                          )
                                                )
                    Plaintiff,                  )
                                                )
v.                                              )   No. 4:18-CV-01570 JAR
                                                )
CITY OF SAINT LOUIS, MISSOURI, et al.,          )
                                                )
                    Defendants.                 )


                                 MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s motion to extend the deadline for joinder of

additional parties and amendment of pleadings. (Doc. No. 82). Plaintiffs also request the Court

issue an order requiring Defendants to disclose the identities of the remaining John Doe

defendants. Defendants oppose the motion and request the John Doe defendants be dismissed

without prejudice. The motions are fully briefed and ready for disposition. For the following

reasons, Plaintiff’s motion to extend the deadline for joinder of additional parties or amendment

of pleadings will be granted, but his request for an order requiring disclosure of the John Doe

defendants will be denied.

       In general, fictitious parties may not be named as defendants in a civil action. Phelps v.

United States, 15 F.3d 735, 738-739 (8th Cir. 1994). However, an action may initially proceed

against a party whose name is unknown if the complaint makes sufficiently specific allegations to

permit the identity of the party to be ascertained after reasonable discovery. Munz v. Parr, 758

F.2d 1254, 1257 (8th Cir. 1985). The dismissal of a fictitious party becomes proper “only when it

appears that the true identity of the defendant cannot be learned through discovery or the court’s
 Case: 4:18-cv-01570-JAR Doc. #: 88 Filed: 06/29/20 Page: 2 of 2 PageID #: 2959




intervention.” Id. Although John Doe discovery has been ongoing for several months now, an

additional 60 days does not seem unreasonable. The progress made thus far in identifying the John

Doe defendants illustrates the benefits of additional discovery. Additionally, the ongoing COVID-

19 pandemic has caused numerous delays and likely impacted the quality of discovery. Lastly,

granting Plaintiff’s motion to extend the deadline for joinder of additional parties and amendment

of pleadings to allow for additional discovery will not otherwise interfere with the case

management order. Therefore, the Court sees no reason to deny Plaintiff’s request. However, given

the number of officers involved and the confusion on the day of the incident, it is not the type of

case amenable to an order requiring disclosure. Moreover, Defendants have represented that they

have provided all available information and have no additional superior means of identifying

which officers, if any, had physical contact with Plaintiff. The Court cannot order a party to do

something they cannot do.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s motion to extend the deadline for joinder of

additional parties and amendment of pleadings [82] is GRANTED. Plaintiff is granted up to and

including Friday, August 28, 2020 to join additional parties and/or amend pleadings.

       IT IS FURTHER ORDERED that Plaintiff’s request for an order requiring disclosure of

the remaining John Doe defendants is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s motion for leave to file an amended

complaint [83] is DENIED as moot.

       Dated this 29th day of June, 2020.


                                                 _________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE



                                               -2-
